943 F.2d 50
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Milton H. WHITAKER, Plaintiff-Appellant,v.C.D. LARSEN, Manager, Central Classification & Records,Defendant-Appellee.
No. 91-7560.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1991.Decided Aug. 26, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Claude M. Hilton, District Judge.  (CA-89-1527-AM)
Milton H. Whitaker, appellant pro se.
William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, WILKINS and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Milton H. Whitaker appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm* on the reasoning of the district court.   Whitaker v. Larsen, CA-89-1527-AM (E.D.Va. Apr. 1, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Whitaker's motion to file a formal brief